               Case 2:20-cv-00638-RSM Document 9 Filed 07/02/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RIGOBERTO SANCHEZ-GALVEZ,

 9                              Petitioner,               CASE NO. C20-638-RSM-BAT

10           v.                                           ORDER OF DISMISSAL

11   U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT, et al.,
12
                                Respondent.
13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The Government’s unopposed motion to dismiss, Dkt. 5, is GRANTED.

19          (3)     This action is DISMISSED as moot.

20          (4)     The Clerk shall send copies of this Order to the parties and Judge Tsuchida.

21          Dated this 2nd day of July, 2020.

22

23                                                A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE


     ORDER OF DISMISSAL - 1
